NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DAVID PALAND,                                   No. 15-15273

                  Plaintiff-Appellant,           D.C. No. 3:14-cv-00631-RS

   v.
                                                 MEMORANDUM*
 ROY RICHARD WILLIAMS; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        David Paland appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims arising from the imposition of

charges for water and sewer services. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Naffe v. Frey, 789 F.3d 1030, 1035 (9th Cir. 2015)

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(subject matter jurisdiction); Rhoades v. Avon Products, Inc., 504 F.3d 1151, 1156

(9th Cir. 2007) (failure to state a claim); Noel v. Hall, 341 F.3d 1148, 1154 (9th

Cir. 2003) (dismissal under the Rooker-Feldman doctrine). We affirm.

      The district court properly dismissed Paland’s claims regarding the pre-

Measure D charges as barred by the Rooker-Feldman doctrine because Paland’s

claims sought review of a prior state court judgment. See Noel, 341 F.3d at 1163-

65 (Rooker-Feldman bars de facto appeals of a state court decision and

constitutional claims “inextricably intertwined” with the state court decision); see

also Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008) (a de facto

appeal is one in which “the adjudication of the federal claims would undercut the

state ruling or require the district court to interpret the application of state laws or

procedural rules” (citations and internal quotation marks omitted)).

      The district court properly dismissed Paland’s post-Measure D claims for

lack of subject matter jurisdiction because these claims did not raise a substantial

federal issue. See 28 U.S.C. § 1331; Provincial Gov’t of Marinduque v. Placer

Dome, Inc., 582 F.3d 1083, 1086-87 (9th Cir. 2009) (discussing requirements for

federal question jurisdiction under § 1331).

      The district court properly dismissed Paland’s Racketeer Influenced and

                                            2                                     15-15273
Corrupt Organizations Act (“RICO”) claim because Paland failed to allege facts

sufficient to state a plausible claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (to avoid dismissal, “a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face” (citation

omitted)); Sanford v. MemberWorks, Inc., 625 F.3d 550, 557 (9th Cir. 2010)

(elements of RICO claim).

       The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Paland’s breach of contract claim. See Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (where all federal claims are

eliminated before trial, courts generally should decline to exercise supplemental

jurisdiction over remaining state law claims); Tritchler v. County of Lake, 358 F.3d
1150, 1153 (9th Cir. 2004) (standard of review).

       The district court did not abuse its discretion by denying Paland’s motion to

strike defendants’ motion to dismiss. See El Pollo Loco, Inc. v. Hashim, 316 F.3d
1032, 1038 (9th Cir. 2003) (providing standard of review).

       We do not consider any arguments not specifically and distinctly raised in

the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.

                                            3                                      15-15273